Title: To John Adams from François Adriaan Van der Kemp, 17 May 1805
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveld 17 May. 1805.

Your favor of march 14—with the post mark of Brookfield Mass: march 26 did not come to mÿ hands before the begin of April. My dilating an answer till now, will find an excuse in your kindness, when you reflect, that the field and the garden require mÿ attendence everÿ hour in tolerable good weather. This howewer would not have finally prevented my writing, if it had been in mÿ power, to Send you Some further account, to your Satisfaction, with regard to the generation of Shell-fish. But I have nothing materially to communicate besides what I answered on your favours of Aug: and Nov. 1801—which, as far I now recollect, were—in part Extracts from Rumphius He was a Physician—from Altona—in the Dutch E.I. Company’s Service—in a verÿ high Station—his works are valuable—That, to which I know refer is a folio—with numerous engravings—Ambons- Cabinet—Collection of rarities from the Ambon Seas—printed 1741—It is full of curious facts. The principal part regard the various Sorts of Shell-fish—the rest—minerals and precious Stones. I Suppose It must have been—at least in part—translated in English—remembring to have Seen citations from this writer—by his cotemporaries. He is Some times called Rumph—presumptive his original German name—I lately did See it in Darwin’s Botanical garden. I Shall Send for it again, and—if by a new perusal—I discover any part deserving your attention—I Shall make an Extract of it at the foot of this Letter.
I thank you for your obliging information in regard to the name of Mount Wollaston—It is valuable, in an Historical point of view—I am not vain enough, to Suppose it in my power of invention to fabricate a name, which could bestow a Single Scruple of additional value to that local Situation—which, tho’ nameless—would, by the residence of John Adams alone, be remembered by our late Posterity. Tho no Poët I Should ardentlÿ wish, to climb once that beautiful eminence, if mÿ circumstances could justify this excursion, fully confident that the Illustrious Proprietor would receive me with his usual Politeness—but this happiness is beyond mÿ reach—
Since my last I have Finished mÿ revision of Letters on Some points of B. Nat. hist. and made—in my humble opinion—Several valuable additions—castigating errors—lashing impiety—Softening colours too vivid, and adding a new Letter, in which I tried "to vindicate Gods wisdom from the obloquies of Sceptics in regard to the pretended useless—Superfluous—and noxious parts of the Creation."
It is my intention to Send it to my frend Mifflin—and request him to trÿ, if he maÿ Succeed better in finding a printer as for mÿ Achaic Republic—but apprehend, that the language will be deemed too harsh—to Secure a profitable Sale. But then I did what I could, and Shall remain Satisfied, in having it communicated to a few friends.
At last we are beaten out of the field in Oneida Countÿ—we must now wait patiently the issue—and let them direct their own course in their own waÿ—till the mutinous crew Splits asunder to carrÿ of the Spoils,—or the vessel bilges—It is not yet verÿ far from Shore—and might be Saved by a Skilful hand.—tho’ I do not See, whÿ from the wrecks might not be build a Smaller—and Stronger vessel—than this unwieldÿ—heterogeneous mass.
I am with the highest consideration and Sincerest attachment / Your most devoted Sert and frend

Fr. Adr. van der Kemp—Sir!
I have again perused Rumphius—but can nothing materially discover beyond what I communicated to you before; So that it must have rather been my incorrect expression, which induced you to believe, that He made Similiar observation with you. He rather gives two facts viz—that of crabs and Shrimps—corroborating your observation—these he mentions under the art. foetus Cancrorum B. i. Ch. 26 pag. 28 Another—recorded by the Same author: the Cassides læves or cinerea laÿ their eggs in Septembr in clusters on Stones—at the depths of two fathoms B. ii. Ch. 15 pag. 83. The carina Holothurianem animal causum causticum, was found in the Stomach of a flying fish. Hermannus Ceylon’s cabinet N. 38— I am Sorrÿ, that I can Send you nothing more worth your attention—I live yet in Hope, that I Shall be in time more Successful thro my Dutch friends—to whom I will applÿ on this Subject—on which I Should wish, that you would condescend to favour the world with your observations on a branch of Nat. Historÿ—yet unknown—where it is in your power to open a new Road—to glorify our bounteous Maker.
Permit me to recommend me to your honouring remembrance, and assure you that / I am with the highest consideration / Your most obed. humbl Sert
Fr. Adr. vander Kemp.